Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BL

 

SIXTY-NINTH AMENDMENT

TO THE

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This SIXTY-NINTH AMENDMENT (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Charter Communications Holding Company, LLC, a Delaware limited
liability company (“Customer”). The effective date of this Amendment is the date
last signed below (the "Effective Date").  CSG and Customer entered into that
certain Amended and Restated CSG Master Subscriber Management System Agreement
(CSG document No. 2298875) dated February 9, 2009, as amended (the “Agreement”),
and now desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment. If the terms and conditions set forth in
this Amendment shall be in conflict with the Agreement, the terms and conditions
of this Amendment shall control. Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement. Upon execution of this Amendment by
the Parties, any subsequent reference to the Agreement between the Parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

Now, therefore, CSG and Customer agree to the following as of the Effective
Date:

 

1.   Customer desires to use and CSG agrees to provide Customer with an
additional *********** (**) Web Enabled Advanced Customer Service
Representative® (Web Enabled ACSR®) licenses pursuant to the terms and
conditions of the Agreement at no cost to Customer during the Term of the
Agreement.  As a result, the number of Customer’s Web Enabled ACSR® licenses
shall increase such that the total of Customer’s Web Enabled ACSR® licenses is
*** ******** ****** (*****).

 

IN WITNESS WHEREOF the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Peter E. Kalan

 

Name:  Mike Ciszek

 

Name:  Peter E. Kalan

 

Title:  VP, Billing & Collections

 

Title:  President & CEO

 

Date:  3/17/15

 

Date:  3/18/15

 